This is an application for writ of mandamus to compel the respondent to passs upon petitioner's *Page 522 
application for approval of a plan for issuing profit-sharing securities. The attorney-general has held that such profit-sharing securities are in effect preferred stock without the right to vote. In short, that the scheme proposed is a scheme for the increasing of the capital stock of the corporation without compliance with the laws relating to such increase of stock In this we think he is correct.
Writ denied.
Wilbur, C. J., Lawlor, J., Lennon, J., Waste, J., Seawell, J., Kerrigan, J., and Myers, J., concurred.